ITEMID: 001-59533
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF TRUHLI v. CROATIA
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-1
JUDGES: Georg Ress
TEXT: 8. The applicant served in the Yugoslav People’s Army (hereinafter the “YPA”) and retired from service in 1987. His military pension was assessed according to his rank and years of service and was paid from the Federal Pension Fund in Belgrade. The payments terminated in December 1991, following the dissolution of the Socialist Federal Republic of Yugoslavia.
9. Three separate proceedings subsequently dealt with the decrease of the applicant’s military pension.
10. Firstly, on 12 December 1992, the Croatian Social Security Fund, Pula Office, assessed the applicant’s pension, as from 1 October 1992, to 63,22% of the amount he had received until 31 December 1991. The applicant appealed against that decision and, after his appeal was dismissed, instituted administrative proceedings with the Administrative Court (Upravni sud Republike Hrvatske) which dismissed the applicant’s claim on 19 May 1993.
11. On 7 February 1994 the applicant lodged a constitutional complaint claiming that the decisions of the administrative bodies and the Administrative Court to decrease the amount of his pension violated his constitutional rights. He alleged specifically that the decision to decrease his military pension was not based on legal grounds.
12. On 7 April 1999 the Constitutional Court (Ustavni sud Republike Hrvatske) dismissed the applicant’s constitutional complaint concerning the lower bodies’ decisions to reduce his pension. It stated that these decisions were based on the laws that prescribed that the pensions of the former YPA officers would be assessed in the amount of 63,22 % of what they had received in December 1991.
13. Secondly, on 29 April 1993, the applicant lodged a constitutional claim challenging the constitutionality of the Decree regulating the pension rights of the former YPA officers whose service in the YPA terminated prior to 31 December 1991 (Uredba o ostvarivanju prava iz mirovniskog i invalidskog osiguranja osoba kojima je prestalo svojstvo aktivne vojne osobe u bivšoj JNA do 31. prosinca 1991 - Official Gazette 46/92 and 71/92). He alleged specifically that his constitutional rights were violated insofar as his pension had been drastically decreased.
14. On 18 October 1993 the Croatian Parliament passed the Act on regulation of pensions of the former YPA officers that, inter alia, reiterated that the amount of the former YPA officers’ pensions was to be 63,22 % of what they had received in December 1991 (Zakon o ostvarivanju prava iz mirovinskog i invalidskog osiguranja pripadnika bivše JNA - Official Gazette 96/93).
15. On 4 February 1998 the Constitutional Court terminated the proceedings concerning the applicant’s constitutional claim of 29 April 1993 due to the fact that the above legislation had entered into force.
16. Thirdly, on 10 November 1993 the applicant lodged a constitutional complaint against the Act of 18 October 1993, challenging the constitutionality of that Act as a whole.
17. As of 1 January 1999 new legislation entered into force regulating the pension rights of all Croatian citizens (Zakon o mirovinskom osiguranju – Official Gazette 102/98).
18. Consequently, on 20 January 1999 the Constitutional Court terminated the proceedings regarding the applicant’s constitutional claim of 10 November 1993.
19. The relevant provisions of the 1991 Constitutional Court Act read as follows:
“Every person has a right to institute proceedings challenging the constitutionality of the laws...”
“Each person whose rights have been violated by a decision based on the legislation declared unconstitutional or unlawful may ask the body that took the decision to vary it...”
“The Constitutional Court shall terminate proceedings concerning the constitutionality of legislation that has been repealed or brought into line with the Constitution and statute law while those proceedings are pending before the Constitutional Court.”
“Every person, who considers that any of his constitutional right has been violated by a decision of judicial or administrative body or any other body invested with public authority, may lodge a constitutional complaint with the Constitutional Court.”
“By a decision adopting a constitutional complaint the Constitutional Court quashes the contested decision and remits a case for re-trial.”
20. The relevant provisions of the 1999 Constitutional Court Act read as follows:
“The Constitutional Court shall decide upon the constitutionality of the contested legislation even in cases where that legislation is repealed or amended while the proceedings are pending before the Constitutional Court.”
“When the Constitutional Court declares the legislation contemplated in § 1 unconstitutional or unlawful, each person whose rights have been violated by a decision based on that legislation may ask the body that took the decision to vary it.”
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
